Case 19-10118-LSS Doc182 Filed 04/03/19 Page1of11

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re:
MAREMONT CORPORATION, et al.,!

Debtors.

 

Chapter 11
Case No. 19-10118 (KJC)

Jointly Administered

Objection Deadline: April 23, 2019 at 4:00 p.m. (ET)
Hearing Date: Only if Objections are Filed

COMBINED’ FIRST MONTHLY APPLICATION OF JAMES L. PATTON, JR.

AS THE LEGAL REPRESENTATIVE FOR FUTURE ASBESTOS CLAIMANTS AND
YOUNG CONAWAY STARGATT & TAYLOR, LLP AS COUNSEL TO THE
LEGAL REPRESENTATIVE FOR FUTURE ASBESTOS CLAIMANTS FOR

ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR
THE PERIOD FROM JANUARY 22, 2019 THROUGH FEBRUARY 28, 2019

Name of Applicants:

Authorized to Provide Professional Services as:
Date of Retention:

Period for Which Compensation
and Reimbursement is Sought:

Amount of Compensation Sought
as Actual, Reasonable and Necessary:

 

James L. Patton, Jr., and
Young Conaway Stargatt & Taylor, LLP

The FCR and Counsel to the FCR

Nunc Pro Tunc to January 22, 2019

January 22, 2019 to February 28, 2019

$209,690.00
(FCR’s Share: $18,020.00)
(YCST’s Share: $191,670.00)

The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal taxpayer

identification number, are: Maremont Corporation (6138); Maremont Exhaust Products, Inc. (9284); AVM,
Inc. (9285); and Former Ride Control Operating Company, Inc. (f/k/a ArvinMeritor, Inc., a Delaware
corporation) (9286). The mailing address for each Debtor for purposes of these chapter 11 cases is 2135 West

Maple Road, Troy, MI 48084.

In light of the fact that James L. Patton, Jr., the legal representative for future asbestos claimants (the “Future

Claimants’ Representative” or “FCR”), is a member of the law firm of Young Conaway Stargatt & Taylor, LLP
(“YCST”), which serves as counsel to the Future Claimant’s Representative, the Future Claimants’
Representative and YCST will be submitting combined fee applications in an effort to conserve costs. The
Future Claimants’ Representative’s time and expense entries are distinguished from all other members of

YCST.

01:24294254.3

 
Case 19-10118-LSS Doc182 Filed 04/03/19 Page 2of11

Amount of Expense Reimbursement

Sought as Actual, Reasonable and Necessary: $1,111.86
(FCR’s Share: $0.00)
(YCST’s Share: $1,111.86)

This Application includes 0.00 hours and $0.00 in fees incurred in connection with the
preparation of fee applications.

01:24294254,3 2

 
Case 19-10118-LSS Doc182 Filed 04/03/19 Page 3of11

SUMMARY OF THE FCR’S APPLICATIONS

 

 

SUMMARY OF YCST’S APPLICATIONS

 

 

COMPENSATION BY INDIVIDUAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Position Current Hourly Billing Total Billed Total
Professional Person Rate Hours Compensation
Robert S. Brady Partner $975.00 37.90 $36,952.50
Edwin J. Harron Partner $905.00 40.10 $36,290.50
James P. Hughes Partner $975.00 3.80 $3,705.00
James L. Patton, Jr. Partner $1,325.00 13.60 $18,020.00
Sharon M. Zieg Partner $785.00 20.20 $15,857.00
Sara Beth A.R. Kohut | Counsel $600.00 109.90 $65,940.00
Travis G. Buchanan Associate $530.00 8.00 $4,240.00
Elizabeth S. Justison | Associate $485.00 12.40 $6,014.00
Jared W. Kochenash | Associate $325.00 22.20 $7,215.00
Tara C. Pakrouh Associate $400.00 3.90 $1,560.00
Matthew Milana Law Clerk $275.00 2.00 $550.00
Jordan E. Sazant Associate $340.00 9.40 $3,196.00
Casey Cathcart Paralegal $285.00 20.60 $5,871.00
Lisa Eden Paralegal $285.00 14.60 $4,161.00
Brenda Walters Paralegal $295.00 0.40 $118.00
TOTAL HOURS AND FEES: 319.00 $209,690.00

 

 

 

 

FCR’s Blended Rate: $1,325.00
YCST’s Blended Rate: $627.60

FCR’S COMPENSATION BY PROJECT CATEGORY

 

Category Hours Fees
Case Administration (B001) 0.00 0.00

 

 

 

 

 

 

01:24294254.3 3

 
01:24294254.3

Case 19-10118-LSS Doc182 Filed 04/03/19 Page 4of11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Court Hearings (B002) 3.50 $4,637.50
Meetings (B008) 0.50 $662.50
Plan and Disclosure Statement (B012) 2.10 $2,782.50
Retention of Professionals / Fee Issues (B017) 7.50 $9,937.50
TOTAL HOURS AND FEES: 13.60 $18,020.00
YCST’S COMPENSATION BY PROJECT CATEGORY
Category Hours Fees
Case Administration (B001) 6.10 $2,253.00
Court Hearings (B002) 19.80 $11,220.00
Meetings (B008) 9.60 $7,324.00
Plan and Disclosure Statement (B012) 70.60 $43,369.50
Retention of Professionals / Fee Issues (B017) 199.30 | $127,503.50
TOTAL HOURS AND FEES: 305.40 | $191,670.00
FCR’S EXPENSE SUMMARY

 

The Future Claimants’ Representative did not incur any expenses during the Fee Period.

 

 

 

 

 

 

 

 

 

YCST’S EXPENSE SUMMARY
Category Amount
Computerized Legal Research $3.62
Deposition/Transcript $42.30
Facsimile $1.00
Postage $223.25
Reproduction Charges $776.80
Teleconference / Video Conference $64.89
TOTAL DISBURSEMENTS: $1,111.86

 

 

 

 

 

 
Case 19-10118-LSS Doc182 Filed 04/03/19 Page5of11

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11
MAREMONT CORPORATION, et al.,' Case No. 19-10118 (KJC)
Debtors. Jointly Administered

Objection Deadline: April 23, 2019 at 4:00 p.m. (ET)
Hearing Date: Only if Objections are Filed

 

COMBINED’ FIRST MONTHLY APPLICATION OF JAMES L. PATTON, JR.,
AS THE LEGAL REPRESENTATIVE FOR FUTURE ASBESTOS CLAIMANTS AND
YOUNG CONAWAY STARGATT & TAYLOR, LLP, AS COUNSEL TO THE
LEGAL REPRESENTATIVE FOR FUTURE ASBESTOS CLAIMANTS FOR
ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR
THE PERIOD FROM JANUARY 22, 2019 THROUGH FEBRUARY 28, 2019

Pursuant to sections 330 and 331 of title 11 of the United States Code (as
amended, the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure
(the “Bankruptcy Rules”), Rule 2016-2 of the Local Rules of Bankruptcy Practice and
Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local
Rules”) and this Court’s February 21, 2019 Order Establishing Procedures For Interim
Compensation And Reimbursement Of Expenses Of Professionals And Official Committee

Members [Docket No. 91] (the “Administrative Fee Order”), James L. Patton, Jr., the legal

 

 

The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal taxpayer
identification number, are: Maremont Corporation (6138); Maremont Exhaust Products, Inc. (9284); AVM,
Inc. (9285); and Former Ride Control Operating Company, Inc. (f/k/a ArvinMeritor, Inc., a Delaware
corporation) (9286). The mailing address for each Debtor for purposes of these chapter 11 cases is 2135 West
Maple Road, Troy, MI 48084.

In light of the fact that James L. Patton, Jr., the legal representative for future asbestos claimants (the “Future
Claimants’ Representative” or “FCR”), is a member of the law firm of Young Conaway Stargatt & Taylor, LLP
(“YCST”), which serves as counsel to the Future Claimants’ Representative, the Future Claimants’
Representative and YCST will be submitting combined fee applications in an effort to conserve costs. The
Future Claimants’ Representative’s time and expense entries are distinguished from all other members of
YCST.

01:24294254.3

 
Case 19-10118-LSS Doc182 Filed 04/03/19 Page 6of11

representative for future asbestos claimants (the “Future Claimants’ Representative” or “FCR”),

hereby submits his first monthly application (the “First Monthly Application”) for

 

compensation of services rendered during the period from January 22, 2019 through and
including February 28, 2019 (the “Fee Period”) in the amount of $18,020.00 together with
reimbursement for actual and necessary expenses incurred in the amount of $0.00, and the law
firm of Young Conaway Stargatt & Taylor, LLP (“YCST”, together with the Future Claimants’
Representative, the “Applicants”), counsel to the Future Claimants’ Representative, hereby
submits this First Monthly Application for compensation of services rendered during the Fee
Period in the amount of $191,670.00 together with reimbursement for actual and necessary
expenses incurred in the amount of $1,111.86. In support of its Application, Applicants
respectfully represents as follows:

1. James L. Patton, Jr., was employed to serve as the Future Claimants’
Representative nunc pro tunc to January 22, 2019, pursuant to an order entered by this Court on
March 13, 2019 [Docket No. 146]. YCST was employed nunc pro tunc to January 22, 2019, to
represent the Future Claimants’ Representative pursuant to an order entered by this Court on
March 11, 2019 [Docket No. 129]. The orders authorized the Applicants to be compensated on
an hourly basis and to be reimbursed for actual and necessary expenses.

2. All services for which compensation is requested by the Future Claimants’
Representative were performed for or on behalf of future claimants. All services for which
compensation is requested by YCST were performed for or on behalf of the Future Claimants’

Representative.

01:24294254.3 2

 
Case 19-10118-LSS Doc182 Filed 04/03/19 Page 7 of 11

SUMMARY OF SERVICES RENDERED

3. Attached hereto as Exhibit A is a detailed statement of fees incurred during
the Fee Period, showing the amount of $209,690.00 due for fees. Attached hereto as Exhibit B is
a detailed statement of expenses incurred during the Fee Period, showing the amount of
$1,111.86 due for expenses.

4. The services rendered by the Applicants during the Fee Period are grouped
into the categories set forth in Exhibit A attached hereto. The professionals who rendered
services relating to each category are identified, along with the number of hours for each
individual and the total compensation sought for each category, in Exhibit A attached hereto.

DISBURSEMENTS

5. The Future Claimants’ Representative incurred out-of-pocket disbursements
during the Fee Period in the amount of $0.00. YCST incurred out-of-pocket disbursements
during the Fee Period in the amount of $1,111.86. This disbursement sum is broken down into
categories of charges, including, among other things, telephone and facsimile and other charges,
mail and express mail charges, special or hand delivery charges, document processing,
photocopying charges, charges for mailing supplies (including, without limitation, envelopes and
labels) provided by the Firm to outside copying services for use in mass mailings, travel
expenses, expenses for “working meals,” computerized research, transcription costs, as well as
non-ordinary overhead expenses such as secretarial and other overtime. A complete review by
category of the expenses incurred during the Fee Period may be found in Exhibit B attached
hereto.

6. Costs incurred for overtime and computer assisted research are not included

in the Applicants’ normal hourly billing rates and, therefore, are itemized and included in the

01:24294254.3 3

 
Case 19-10118-LSS Doc182 Filed 04/03/19 Page 8of11

Applicants’ disbursements. Pursuant to Del. Bankr. LR 2016-2, the Applicants represent that
their rate for duplication is $0.10 per page, their effective rate for outgoing facsimile
transmissions is approximately $1.00 per page (excluding related long distance transmission
charges), there is no charge for incoming facsimile transmissions, and there is no surcharge for

computerized research.

VALUATION OF SERVICES

7. The Future Claimants’ Representative expended a total of 13.60 hours in
connection with this matter during the Fee Period. YCST expended a total of 305.40 hours in
connection with this matter during the Fee Period.

8. The amount of time spent by the Applicants during the Fee Period is fully
set forth in Exhibit A attached hereto. The hourly rates set forth therein are the Applicants’
normal hourly rates of compensation for work of this character. The reasonable value of the
services rendered by the Future Claimants’ Representative during the Fee Period is $18,020.00.
The reasonable value of the services rendered by YCST during the Fee Period is $191,670.00.

9. Applicants believe that the time and expense entries included in Exhibits A
and B attached hereto are in compliance with the requirements of Del. Bankr. LR 2016-2.

10. In accordance with the factors enumerated in 11 U.S.C. § 330, the amount
requested is fair and reasonable given (a) the complexity of these cases, (b) the time expended,
(c) the nature and extent of the services rendered, (d) the value of such services, and (e) the costs
of comparable services other than in a case under this title.

11. This Application covers the period from January 22, 2019 through and

including February 28, 2019.

01:24294254.3
4

 
Case 19-10118-LSS Doc182 Filed 04/03/19 Page 9of11

WHEREFORE, the Future Claimants’ Representative respectfully requests that

allowance be made in the sum of $18,020.00 as compensation for necessary professional services

rendered during the Fee Period and the sum of $0.00 for reimbursement of actual and necessary

costs and expenses incurred during the Fee Period, and YCST respectfully requests that

allowance be made in the sum of $191,670.00 as compensation for necessary professional legal

services rendered during the Fee Period and the sum of $1,111.86 for reimbursement of actual

and necessary costs and expenses incurred during the Fee Period, and the Applicants further

request such other and further relief as this Court may deem just and proper.

Dated: April 3, 2019

01:24294254,3

YOUNG CONAWAY STARGATT & TAYLOR, LLP

/s/ Edwin J. Harron

 

Robert S. Brady (No. 2847)
Edwin J. Harron (No. 3396)
Sara Beth A.R. Kohut (No. 4137)
Rodney Square
1000 North King Street
Wilmington, Delaware 19801
Telephone: (302) 571-6600
Facsimile: (302) 571-1253
Email: rbrady@ycst.com
eharron@ycst.com
skohut@ycst.com

Counsel to the Future Claimants’ Representative

 
Case 19-10118-LSS Doc182 Filed 04/03/19 Page 10 of 11

DECLARATION OF JAMES L. PATTON, JR.

I, James L. Patton, Jr., declare under penalty of perjury and pursuant to 28 U.S.C. § 1746:

1, I am the court-appointed Legal Representative for Future Asbestos Claimants.

2. I have personally performed all of the services identified with my name in the
foregoing Application. All of the services were necessary to faithfully meet my responsibilities
as the Future Claimants’ Representative. My hourly rate, as set forth in the Application, is the
customary rate I charge for services of this nature. In my experience, this rate is consistent with
the rates charged by other professionals who provide similar services.

3. The facts set forth in the foregoing Application are true and correct to the best of
my knowledge, information, and belief.

Executed on April 3, 2019

/s/ James L. Patton, Jr.
JAMES L. PATTON, JR.

 

01:24294254.3

 
Case 19-10118-LSS Doc182 Filed 04/03/19 Page 11 of 11

VERIFICATION OF EDWIN J. HARRON
STATE OF DELAWARE _)
NEW CASTLE COUNTY **

Edwin J. Harron, Esquire, being duly sworn according to law, deposes and says:

1. Iam a partner in the applicant firm, Young Conaway Stargatt & Taylor, LLP, and
have been admitted to the bar of the Supreme Court of Delaware since 1995.

2. I have personally performed many of the legal services rendered by Young
Conaway Stargatt & Taylor, LLP as counsel to the Future Claimants’ Representative and am
thoroughly familiar with all other work performed on behalf of the Future Claimants’
Representative by the lawyers and paraprofessionals in the firm.

3. The facts set forth in the foregoing Application are true and correct to the best of

my knowledge, information, and belief.

 

EDWIN J. HARRON

SWORN TO AND SUBSCRIBED before me this3™ day of April, 2019

Mbec feof.

Notary Public "
My Commission Expires:
DEBBIE ELLEN LASKIN
NOTARY PUBLIC
STATE OF DELAWARE
My Commission Expires Qotdber 31, 2020

01:24294254.3

 
